No. 04-00-00858-CV

IN THE MATTER OF B.C.

Appellant



From the 289th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-JUV-02328

Honorable Carmen Kelsey, Judge Presiding

PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Paul W. Green, Justice
 
Delivered and Filed:     December 19, 2001
MOTION TO WITHDRAW GRANTED; AFFIRMED
	Pursuant to a plea agreement, B.C. was sentenced to three years probation for
delinquent conduct based on indecency with a child and was remanded to the custody of his
parents under the supervision of the Bexar County Juvenile Probation Department. B.C.'s
court-appointed attorney on appeal filed a brief in which counsel concludes this appeal is
frivolous and without merit. Counsel also filed a motion to withdraw.
	Counsel's brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Specifically, counsel states B.C. and his guardians were
provided with a copy of the brief and motion to withdraw and were further informed of
B.C.'s right to review the record and file his own brief if he wished. In re D.A.S., 973
S.W.2d 296, 299 (Tex. 1998); In re A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.-San
Antonio 1998, no pet.).  B.C. has not done so.
	We reviewed the record and counsel's brief and agree the appeal is frivolous and
without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion
to withdraw filed by B.C.'s counsel. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.-San Antonio 1996, no pet.).
							PER CURIAM
DO NOT PUBLISH